United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                              UNITED STATES COURT OF APPEALS
                                                                                     October 14, 2004
                                       FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                            _________________                            Clerk
                                                 No. 04-30400

                                            (Summary Calendar)
                                            _________________


In the Matter Of: WILLIAM T WESTMORELAND; MARY B WESTMORELAND,


                                   Debtors,

--------------------------------------------------

WILLIAM T WESTMORELAND; MARY B WESTMORELAND,

                                   Appellants,

versus


UNITED STATES TRUSTEE; LUCY G SIKES,

                                   Appellees.




                               Appeal from the United States District Court
                                  For the Western District of Louisiana
                                        USDC No. 3:03-CV-1971



Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
          We affirm the dist rict court’s judgment essentially for the reasons given in its Opinion of

January 26, 2004.

          AFFIRMED.




47.5.4.

                                                  -2-